PER CURIAM
In a joint motion, the parties request that we vacate the judgment and remand this case to the trial court to reconsider the judgment. ORS 138.227(1). We grant the motion and remand this case to the trial court for reconsideration.
When the defendant was sentenced, he was serving a 19-month prison sentence on a different case out of Marion County. The trial court intended to give defendant credit toward his sentence in this case for the time served on the other case. The judgment specifies that the prison terms were "all to run concurrent with each other and concurrent with the sentence” in the other case. In addition, the judgment specifies that “[defendant shall receive credit for all time served since the date of last arrest and credit time served on the Marion County matter.” Nevertheless, the Department of Corrections declines to give credit for time served on that other case. The parties jointly request remand under ORS 138.227(1) to allow the trial court to enter a revised judgment to give effect to its apparent intentions. If the trial court elects not to enter a revised judgment, then the trial court shall reenter the original judgment.
Judgment vacated; case remanded pursuant to ORS 138.227(1).